DETAILED ACTION

Reopening Prosecution
In view of the Applicant’s Appeal Brief filed on February 26, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s Appeal Brief filed February 26, 2021.

Claims 1-3, 6, and 8-18 are pending in the application.  Claims 8-14 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Response to Applicant’s Arguments
Applicant’s arguments have been considered but are not fully persuasive with respect to the previously applied rejections.  In particular, the term “region” is very broad.  Thus, the limitation “first structured metallization layer comprises a plurality of planar metal regions” can be interpreted broadly to include, for example, a left side region, a right side region, etc.  Oeschler includes such planar regions, for example the 
Applicant argues that the “clause from claim 1 reciting ‘wherein the first structured metallization layer comprises a plurality of planar metal regions that conform to the planar upper surface of the isolation layer’ requires more than one metal region to conform to a single planar upper surface of the first” (paragraph bridging pages 6 and 7 of Applicant’s February 26, 2021 Appeal Brief).  The rejection has been modified to clarify that the limitation “plurality of planar metal regions” are met by regions of the surface, for example left side and right side regions of the surface, of the planar top surface of Oeschler 124.
Applicant argues that findings that an interpretation that “one of the power contacts 124 form the ‘plurality,’ wherein this contact is arbitrarily divided into multiple sections, each section having a ‘bottom surface of 124 that run parallel to the substrate 110…would be improper” (paragraph bridging pages 6 and 7 of Applicant’s February 26, 2021 Appeal Brief).  In support of this position, Applicant cites a Board of Patent Appeals and Interference case (Ex Parte Williams, Appeal 2009-010843) where the Board found that, for claims requiring a seat foam pad having a headrest portion and a backrest portion, a reference showing a foam block situated exclusively in a headrest section would not be considered to have a backrest portion.  
In contrast to such headrest and backrest portions, the present claims refer to planar metal regions, with no requirement as to where the regions are located.  Thus, the regions can be anywhere such as on the left side and the right side, for example. Of 
Applicant also argues that, in Oeschler, the “interface between the potting compound 126 and the circuit board” “could plausibly be considered a ‘planar upper surface’” (first paragraph on page 13 of Applicant’s February 26, 2021 Appeal Brief).  The Examiner agrees.
Applicant further argues interpretation of the top of 126 and the bottom of 124 as being “planar” is unreasonable and “Oeschler is completely silent on the structure of the power contacts 124, and more particularly does not give any particular indication that the lower edge side of the power contact 124 has a planar shape [and at] least based on the drawings, which is the only information from which to glean anything, the long bottom surfaces of 124 appear to form an acute edge side and not a planar surface…[and regarding the power contact], the plane of these structures extends perpendicular to the direction of anything that could be considered the ‘upper surface’ of the potting compound 126” (paragraph bridging pages 13 and 14 of Applicant’s February 26, 2021 Appeal Brief).
This argument is not persuasive as such argument would appear to require the power contacts to have zero thickness.  Otherwise, the bottom is a planar bottom surface or the “acute” sides form a pair of planar bottom surfaces.  The claim does not further limit the claim with any particular dimensions further to the plain meaning of “planar” (lying in a plane or two-dimensional in quality). 
Regarding claim 16, Applicant argues that “there are no ‘openings’ that extend from the upper surface of the potting compound 126” (third paragraph on page 14 of 
Regarding claim 18, Applicant explains that the alleged “Applicant Admitted Prior Art” teaches both power dies and “logic dies [that] are surface mounted to a separate logic printed circuit board” (second full paragraph on page 15 of Applicant’s February 26, 2021 Appeal Brief).  The AAPA is applied in the rejection not to show that the power and logic dies are on the same board but rather to show generally that it was known have both power a die and a logic dies to control the power die.  It would have been obvious to have both dies mounted to the same substrate in view of Oeschler, which shows power and logic dies on the same substrate.
Also regarding clam 18, Applicant apparently argues that the AAPA was solely the inventor’s own foundational work product {“This disclosure can be characterized as ‘foundational work product’…[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work” (paragraph bridging pages 6 and 7 of Applicant’s February 26, 2021 Appeal Brief).  This argument is not persuasive as the AAPA states that “Many applications such as automotive and industrial applications utilize power electronic circuitry such as IGBTs…, power MOSFETs…, power diodes, etc.” (specification paragraph [0003]).  Such general applications would not appear to be solely the inventor’s own work.        

Additionally, new rejections based on U.S. Published Patent Application No. 20110127675 A1 to Ewe et al. and U.S. Published Patent Application No. 20110108971 A1 to Ewe et al and a new objection are made below.

Claim Objections
The claims are objected to because of the following informalities: Claims 17 and 18 refer to “the first power semiconductor die” which should apparently be corrected to “the power semiconductor die” in order to correspond with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20110127675 A1 to Ewe et al. (referred to hereafter as “Ewe”).

Regarding claim 1, Ewe teaches a power semiconductor module {Figure 7B, for example}, comprising: an insulating substrate {710; “the carrier 710 may still be a non-
Regarding claim 2 (that depends from claim 1), Ewe teaches the insulating substrate {710} further comprises a second metallized side {the side of 710 that is adjacent to “additional passive or active components 795” (paragraph [0078])} opposite from the first metallized side {“the carrier may be made to include…a plate of ceramics coated with a metal layer.  By way of example, such carrier may be a DCB (direct copper bonded) ceramics substrate” (paragraph [0018]); additionally, metallization would be expected to be present in order to connect “additional passive or active components 795” (paragraph [0078]}.
Regarding claim 3 (that depends from claim 2), Ewe teaches the insulating substrate {710} is a direct copper bonded (DCB) substrate comprising a ceramic substrate {“the carrier may be made to include…a plate of ceramics coated with a metal layer.  By way of example, such carrier may be a DCB (direct copper bonded) ceramics substrate” (paragraph [0018])}, wherein the first metallized side is a first copper metallization bonded to a first main surface of the ceramic substrate {“a DCB (direct copper bonded) ceramics substrate” (paragraph [0018])}, and wherein the second metallized side is a second copper metallization bonded to a second main surface of the ceramic substrate {“a DCB (direct copper bonded) ceramics substrate” (paragraph [0018]); additionally, metallization would be expected to be present in order to connect “additional passive or active components 795” (paragraph [0078]}.
Regarding claim 6 (that depends from claim 1), Ewe teaches the insulating substrate {711} of the power semiconductor module is part of a direct copper bonded substrate {“the carrier may be made to include…a plate of ceramics coated with a metal layer.  By way of example, such carrier may be a DCB (direct copper bonded) ceramics substrate” (paragraph [0018])}, a direct aluminum bonded substrate, or an active metal brazing substrate.
Regarding claim 15 (that depends from claim 1), Ewe teaches the first isolation layer is a laminate or molded body {“first…insulating layer 730 [is] laminated on the semiconductor chips 120_1, 120_2, or 120_3” (paragraph [0075])}.
Regarding claim 16 (that depends from claim 1), Ewe teaches the electrically conductive vias {the vias from 750 and 750A to the dies} are disposed in openings {the openings in 730 where are located the vias from 750 and 750A to the dies} that are formed in the planar upper surface of the first isolation layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Ewe in view of U.S. Published Patent Application No. 20110108971 A1 to Ewe et al. (referred to hereafter as “Ewe Two”).

Regarding claim 17 (that depends from claim 1), Ewe teaches a second isolation layer {770} disposed on the planar upper surface of the first isolation layer {730} and also teaches that the ICs can include “integrated electrical…and/or (and thus “and”) passives” (paragraph [0018])}.  Ewe does not appear to explicitly show a first logic or passive semiconductor die encapsulated in the second isolation layer, wherein the first logic or passive semiconductor die is electrically connected to the first power semiconductor die by at least the first structured metallization layer and the first plurality of electrically conductive vias.  However, Figure 3 of Ewe Two shows a first logic  semiconductor die {Ewe Two 120_3} encapsulated in the second isolation layer {Ewe Two 150}, wherein the first logic semiconductor die {Ewe Two 120_3} is electrically connected to the first power semiconductor die {Ewe Two 121_1}  by at least the first structured metallization layer and the first plurality of electrically conductive vias {see the metallization layer and electrically conductive vias in layer 112 between 120_1 and 

Regarding claim 18 (that depends from claim 17), Ewe Two teaches the first passive semiconductor die {120_3} is a first driver semiconductor die operable to control switching of the first power semiconductor die {“120_3 is a logic IC to control the gate electrode pads 122 of the semiconductor [chip] 120_2…” (paragraph [0063])}.

Claims 1-3, 6, and 15-17 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20130049204 A1 to Oeschler et al (referred to hereafter as “Oeschler”).

Regarding claim 1, Oeschler teaches a power semiconductor module, comprising: an insulating substrate {110} comprising a first metallized side {108} and a power semiconductor die {116} attached to the first metallized side.  It is noted that the term “attached” is being interpreted to not require a direct contacting attachment.  Oeschler also teaches a first isolation layer {126}; a first structured metallization layer {124} on the first isolation layer; and a first plurality of electrically conductive vias {the openings within 126 through which connecting metals extending vertically downward from the horizontal part of 124} extending through the first isolation layer {126} from the first structured metallization layer {124}.  

Regarding claim 2 (that depends from claim 1), Oeschler teaches the insulating substrate {110} further comprises a second metallized side {112} opposite from the first Regarding claim 3 (that depends from claim 2), Oeschler teaches the insulating substrate is a direct copper bonded (DCB) substrate {paragraph [0019]} comprising a ceramic substrate, wherein the first metallized side is a first copper metallization bonded to a first main surface of the ceramic substrate, and wherein the second metallized side is a second copper metallization bonded to a second main surface of the ceramic substrate. Regarding claim 6 (that depends from claim 1), Oeschler teaches the insulating substrate {110} of the power semiconductor module is part of a direct copper bonded substrate {paragraph [0019]}.
Regarding claim 15 (that depends from claim 1), the Oeschler first isolation layer {126} is molded into a shape and is thus a molded body.
Regarding claim 16 (that depends from claim 1), the Oeschler electrically conductive vias {the openings within 126 through which connecting metals extend} are disposed in openings that are formed in the planar upper surface of the first isolation layer {126}.
Regarding claim 17 (that depends from claim 1), Oeschler teaches a second isolation layer {130} disposed on the planar upper surface of the first isolation layer {126}.   As mere duplication of parts has no patentable significance unless a new and unexpected result is produced, it would have been obvious to one of ordinary skill in the 

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Oeschler in view of Applicant’s Admitted Prior Art (referred to hereafter as the “AAPA”).

Regarding claim 18 (that depends from claim 17), Oeschler does not appear to explicitly state that the first logic or passive semiconductor die is a first driver semiconductor die operable to control switching of the first power semiconductor die.  However, the AAPA, particularly paragraph [0003] of the present specification, shows that IPMs “include both power electronic circuitry and the logic circuitry for controlling the operation of the power electronic circuitry.”  It thus would have been obvious to one of ordinary skill in the art to combine such known control switching of the circuitry within the Oeschler device in order to provide control of the operation of the power circuitry of the power semiconductor device.

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Oeschler in view of Ewe Two).

Regarding claim 18 (that depends from claim 17), Oeschler does not appear to explicitly state that the first logic or passive semiconductor die is a first driver semiconductor die operable to control switching of the first power semiconductor die.  


Conclusion
The additional cited references, U.S. Published Patent Application 20130256856 A1 to Mahler et al. and U.S. Published Patent Application 20120153493 A1 to Lee et al.  appear to be relevant to the present claims as they show encapsulated dies on an insulating substrate and structured metallization structures connected to the dies through vias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826